Exhibit 10.17

EXECUTION COPY

SUPPLEMENTAL INDENTURE

Supplemental Indenture (this “Supplemental Indenture”), dated as of July 30,
2008, among Clear Channel Capital I, LLC, a Delaware limited liability company
(“Holdings”), the direct parent of Clear Channel Communications, Inc., a Texas
corporation (the “Issuer”), each of the Issuer’s Restricted Subsidiaries party
hereto (collectively, the “Restricted Guarantors,” and together with Holdings,
the “Guarantors”) and Law Debenture Trust Company of New York, as trustee (the
“Trustee”).

WITNESSETH

WHEREAS, Clear Channel Communications, Inc. has heretofore executed and
delivered to the Trustee an indenture (the “Indenture”), dated as of July 30,
2008, providing for the issuance of an unlimited aggregate principal amount of
10.75% Senior Cash Pay Notes due 2016 (the “Senior Cash Pay Notes”) and 11.00% /
11.75% Senior Toggle Notes due 2016 (the “Senior Toggle Notes” and together with
the Senior Cash Pay Notes, the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the Guarantors
shall execute and deliver to the Trustee a supplemental indenture pursuant to
which the Guarantors shall unconditionally guarantee all of the Issuer’s
Obligations under the Notes and the Indenture on the terms and conditions set
forth herein and in the Indenture (the “Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:

(1) Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

(2) Agreement to Guarantee. Each of the Guarantors hereby agrees to provide an
unconditional Guarantee on the terms and subject to the conditions set forth in
the Indenture including but not limited to Articles 10 and 11 thereof.

(3) No Recourse Against Others. No past, present or future director, officer,
employee, incorporator, member, partner or stockholder of any Guarantor or any
of its direct or indirect parent companies shall have any liability for any
obligations of the Issuer or the Guarantors (including the Guarantors party
hereto) under the Notes, any Guarantees, the Indenture or this Supplemental
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting Notes waives and
releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes and the Guarantee provided herein.

(4) Governing Law. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(5) Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.



--------------------------------------------------------------------------------

(6) Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

(7) The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guarantors.

(8) Subrogation. Each Guarantor shall be subrogated to all rights of Holders of
Notes against the Issuer in respect of any amounts paid by the Guarantors
pursuant to the provisions of Section 2 hereof and Section 10.01 of the
Indenture; provided that, if an Event of Default has occurred and is continuing,
the Guarantors shall not be entitled to enforce or receive any payments arising
out of, or based upon, such right of subrogation until all amounts then due and
payable by the Issuer under the Indenture or the Notes shall have been paid in
full.

(9) Benefits Acknowledged. Each Guarantor’s Guarantee is subject to the terms
and conditions set forth in the Indenture. Each Guarantor acknowledges that it
will receive direct and indirect benefits from the financing arrangements
contemplated by the Indenture and this Supplemental Indenture and that the
guarantee and waivers made by it pursuant to this Guarantee are knowingly made
in contemplation of such benefits.

(10) Successors. All agreements of each Guarantor in this Supplemental Indenture
shall bind its Successors, except as otherwise provided in the Indenture or in
this Supplemental Indenture. All agreements of the Trustee in this Supplemental
Indenture shall bind its successors.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

 

CLEAR CHANNEL CAPITAL I, LLC By:  

/s/ Edward J. Han

Name:   Edward J. Han Title:   Manager and Authorized Signatory ACKERLEY
VENTURES, INC. AK MOBILE TELEVISION, INC. AMFM AIR SERVICES, INC. AMFM
BROADCASTING, INC. AMFM HOLDINGS INC. AMFM INC. AMFM INTERNET HOLDING INC. AMFM
OPERATING INC. AMFM RADIO GROUP, INC. AMFM SHAMROCK TEXAS, INC. AMFM.COM INC.
BEL MEADE BROADCASTING COMPANY, INC. BROADCAST ARCHITECTURE, INC. BROADCAST
FINANCE, INC. CAPSTAR BROADCASTING PARTNERS, INC. CAPSTAR RADIO OPERATING
COMPANY CC BROADCAST HOLDINGS, INC. CC HOLDINGS-NEVADA, INC. CC IDENTITY
HOLDINGS, INC. CCBL FCC HOLDINGS, INC. CENTRAL NY NEWS, INC. CHRISTAL RADIO
SALES, INC. CINE GUARANTORS II, INC. CITICASTERS CO. CITICASTERS FCC HOLDINGS,
INC. CLEAR CHANNEL BROADCASTING LICENSES, INC. CLEAR CHANNEL BROADCASTING, INC.
CLEAR CHANNEL COMPANY STORE, INC. CLEAR CHANNEL HOLDINGS, INC. CLEAR CHANNEL
INTANGIBLES, INC. CLEAR CHANNEL INVESTMENTS, INC. CLEAR CHANNEL MEXICO HOLDINGS,
INC. CLEAR CHANNEL SATELLITE SERVICES, INC. CLEAR CHANNEL WIRELESS, INC.
CLEARMART, INC. By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer

Signature Page to Supplemental Indenture



--------------------------------------------------------------------------------

CONCORD MEDIA GROUP, INC. CRITICAL MASS MEDIA, INC. JACOR BROADCASTING
CORPORATION JACOR BROADCASTING OF COLORADO, INC. JACOR BROADCASTING OF DENVER,
INC. JACOR COMMUNICATIONS COMPANY JACOR/PREMIERE HOLDING, INC. KATZ
COMMUNICATIONS, INC. KATZ MEDIA GROUP, INC. KATZ MILLENNIUM SALES & MARKETING
INC. KATZ NET RADIO SALES, INC. KTZMEDIA CORPORATION M STREET CORPORATION
PREMIERE RADIO NETWORKS, INC. RADIO-ACTIVE MEDIA, INC. TERRESTRIAL RF LICENSING,
INC. THE NEW RESEARCH GROUP, INC. ACKERLEY BROADCASTING FRESNO, LLC ACKERLEY
BROADCASTING OPERATIONS, LLC CC IDENTITY GP, LLC CC LICENSES, LLC CCBL GP, LLC
CLEAR CHANNEL COLLECTIVE MARKETING, LLC CLEAR CHANNEL GP, LLC CLEAR CHANNEL REAL
ESTATE, LLC By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer AMFM BROADCASTING
LICENSES, LLC By AMFM BROADCASTING, INC. Its sole member By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer AMFM MICHIGAN,
LLC By CAPSTAR TX LIMITED PARTNERSHIP Its sole member By AMFM SHAMROCK TEXAS,
INC. Its General Partner By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer

Signature Page to Supplemental Indenture



--------------------------------------------------------------------------------

AMFM RADIO LICENSES, LLC By CAPSTAR RADIO OPERATING COMPANY Its sole member By:
 

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer AMFM TEXAS, LLC
By AMFM BROADCASTING, INC. Its sole member By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer CITI GP, LLC By
CITICASTERS CO. Its sole member By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer CLEAR CHANNEL
AVIATION, LLC By RADIO-ACTIVE MEDIA, INC. Its sole member By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer M STREET L.L.C.
By CRITICAL MASS MEDIA, INC. Its Managing Member By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer

Signature Page to Supplemental Indenture



--------------------------------------------------------------------------------

MUSICPOINT INTERNATIONAL, L.L.C. By CLEAR CHANNEL MANAGEMENT SERVICES, L.P. Its
sole member By CLEAR CHANNEL GP, LLC Its General Partner By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer WESTCHESTER
RADIO, L.L.C. By CAPSTAR RADIO OPERATING COMPANY Its sole member By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer AMFM TEXAS
BROADCASTING, LP By AMFM BROADCASTING, INC. Its General Partner By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer AMFM TEXAS
LICENSES, LP By AMFM SHAMROCK TEXAS, INC. Its General Partner By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer CAPSTAR TX
LIMITED PARTNERSHIP By AMFM SHAMROCK TEXAS, INC. Its General Partner By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer

Signature Page to Supplemental Indenture



--------------------------------------------------------------------------------

CCB TEXAS LICENSES, L.P. By CCBL GP, LLC Its General Partner By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer CITICASTERS
LICENSES, L.P. By CITI GP, LLC Its General Partner By CITICASTERS CO. Its sole
member By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer CLEAR CHANNEL
IDENTITY, L.P. By CC IDENTITY GP, LLC Its General Partner By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer CLEAR CHANNEL
MANAGEMENT SERVICES, L.P. By CLEAR CHANNEL GP, LLC Its General Partner By:  

/s/ Brian Coleman

Name:   Brian Coleman Title:   Senior Vice President/Treasurer

Signature Page to Supplemental Indenture



--------------------------------------------------------------------------------

LAW DEBENTURE TRUST COMPANY OF NEW YORK, as Trustee By:  

/s/ James D. Heaney

Name:   James D. Heaney Title:   Vice President

Signature Page to Supplemental Indenture